         

Exhibit 10.2
AMENDMENT TO
CHANGE IN CONTROL SEVERANCE AGREEMENT
     THIS AMENDMENT is entered into as of December 31st, 2008, by and between
Kaiser Aluminum Fabricated Products, LLC, a Delaware limited liability company
(the “Company”), and the executive identified on the signature page to this
Amendment (the “Executive”). Terms not defined in this Amendment shall have the
meaning set forth in the Agreement (as defined below).
     WHEREAS, Kaiser Aluminum & Chemical Corporation, a Delaware corporation
(“KACC”), and the Executive entered into that certain Change in Control
Severance Agreement effective November 18, 2002 (the “Agreement”), and on
July 6, 2006, KACC assigned to the Company, and the Company assumed from KACC,
KACC’s rights and obligations under the Agreement; and
     WHEREAS, the Company and the Executive wish to amend the Agreement to
assure that (i) any payments under the Agreement that constitute a deferral of
compensation within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (“Section 409A”), comply with the requirements of Section 409A
to avoid the imposition of excise taxes, and (ii) any payments under the
Agreement that qualify for an exemption from deferred compensation treatment
under Section 409A satisfy the requirements of such exemption.
     NOW, THEREFORE, the parties agree as follows:
     1. All references to the “Corporation” contained in the Agreement shall be
deemed references to the Company.
     2. The first paragraph of Section 2(g) of the Agreement is amended to
replace the “ten (10) business day” period described therein with “thirty
(30) business days” and Section 2(g)(3) of the Agreement is amended to replace
the reference to “a reduction” in the Executive’s eligibility for participation
in the Company’s benefit plans contained therein with “a material reduction.”
     3. Section 3(d) of the Agreement is amended in its entirety to read as
follows:

  (d)   The Executive declines to sign and return a Release Agreement or revokes
such Release Agreement within the time provided therein or for any other reason
the Release Agreement has not been executed by the Executive, delivered to the
Corporation and become effective and irrevocable in its entirety within the
60-day period following the Executive’s termination of employment; or

     4. Section 3 of the Agreement is further amended to add the following two
sentences to the end thereof:
Notwithstanding anything to the contrary in this Agreement, in order to
terminate employment with “Good Reason,” the Executive must terminate employment
within the two-year period beginning upon the initial existence of the condition
constituting Good Reason. If the Executive’s termination of employment precedes
the Change in Control,

 



--------------------------------------------------------------------------------



 



then, for purposes of determining the timing of any payments to be made under
Section 5 or 6 below, such payments shall be measured from the date of the
Change in Control rather than from the date of the Executive’s termination of
employment.
     5. Sections 5(a) and 5(b) of the Agreement are amended to replace the
phrase “as soon as practicable following the Executive’s termination (but in no
event later than 30 days after such termination)” with the phrase “within five
business days following the date that the Release Agreement becomes effective
and irrevocable in accordance with its terms.”
     6. The second sentence of Section 6(b) of the Agreement is deleted in its
entirety.
     7. The first paragraph of Section 7 of the Agreement is amended to replace
the phrase “in such manner as the Executive shall direct” contained in the third
sentence thereof with the phrase “by reducing any cash lump sum payments under
Section 5(a) above.”
     8. Any expense reimbursements required to be made under the Agreement shall
be for covered expenses incurred by the Executive during his or her lifetime,
and such reimbursements shall be made not later than December 31st of the year
following the year in which the Executive incurs the expense; provided that in
no event shall the amount of expenses eligible for payment or reimbursement, or
in-kind benefits provided, by the Company in one calendar year affect the amount
of expenses to be paid or reimbursed, or in-kind benefits to be provided, in any
other calendar year. The Executive’s right to expense reimbursement shall not be
subject to liquidation or exchange for another benefit. Any payment that becomes
due to the Executive under Section 7 of the Agreement shall be paid to the
Executive no later than December 31 of the calendar year following the calendar
year in which the Excise Tax is remitted or, in the case of reimbursement of
expenses incurred due to a tax audit or litigation to which there is no
remittance of taxes, no later than the end of the year following the year in
which the audit is completed or there is a final and nonappealable settlement or
other resolution of the litigation in accordance with Treasury
Regulation Section 1.409A-3(i)(1)(v).
     9. To the extent that the Agreement provides for the payment of “deferred
compensation” (within the meaning of Section 409A) to the Executive or the
Executive’s beneficiaries upon or as a result of the Executive’s termination of
employment, the Executive shall be considered to have experienced a termination
of employment as of the date that the Executive incurs a “separation from
service” within the meaning of Section 409A.
     10. Each payment or benefit to which the Executive becomes entitled under
the Agreement will be considered, and is hereby designated as, a separate
payment for purposes of Section 409A (and consequently the Executive’s
entitlement to such payment or benefit will not be considered an entitlement to
a single payment of the aggregate amount to be paid).
     11. If the Company makes a good faith determination that a payment under
the Agreement (i) constitutes a deferral of compensation for purposes of
Section 409A, (ii) is made to the Executive by reason of his or her separation
from service, (iii) at the time such payment would otherwise be made, the
Executive is a “specified employee” within the meaning of Section 409A (and
using the identification methodology specified by the Company from time to
time), and (iv) a delay in payment is required in order to avoid the imposition
of excise taxes

2



--------------------------------------------------------------------------------



 



under Section 409A and such delay is not already provided for by the Agreement,
then the payment shall be delayed until the earlier of (A) the first business
day following the six-month anniversary of the Executive’s separation from
service, or (B) the Executive’s death.
     12. The provisions of this Amendment supersede and replace in their
entirety any conflicting provision set forth in the Agreement. Except as
specifically amended hereby, the Agreement will continue in full force and
effect.
     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

            KAISER ALUMINUM FABRICATED PRODUCTS, LLC
      By           Name:           Title:           EXECUTIVE
            Name:            

3